Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 August 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner except where lined through.  An English translation was not provided for the lined through document.  See attached copy of PTO-1449.

Status of Application
2.	The instant application is a continuation of Application No. 16/938740 filed 24 July 2020, which is a continuation of Application No. 16/024559 (now Patent No. 10,758,470) filed 29 June 2018, which is a continuation of Application No. 15/244587 (now Patent No. 10,154,951) filed 23 August 2016, which is a continuation of Application 13/868010 (currently abandoned) filed 22 April 2013.  Claims 1-19 are currently pending and examined on the merits within.  

Claim Rejections – 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (Journal of Materials Chemistry, 2009) in view of Fratini et al. (WO2004/067575) and further in view of Altman et al. (WO2010/123945) and Xie et al. (CN102836465).
	Murphy et al. teach silk proteins with widespread use in biomaterials and regenerative medicine, wherein the useful features of self-assembly, robust mechanical properties, biocompatibility and biodegradability are enhanced through a variety of chemical modifications.   See abstract.  One method of chemical modification includes carbodiimide coupling wherein a coupling reaction is carried out on the soluble protein in aqueous solutions by activating the carboxylic acid residues in the silk fibroin with a mixture of water soluble 1-ethyl-3-(3-dimethylaminopropyl)-carbodiimide (EDC) and N-hydroxysuccinimide (NHS) in 2-(N-morpholino ethanesulfonic acid (MES) or phosphate buffer at pH 6-6.5, followed by reaction with the desired amine-bearing biomolecule.  See page 6445.  In addition, Murphy et al. teach that the lysine residues within silk fibroin may take part in the carbodiimide coupling reaction.  See page 6445.
	Murphy et al. do not specifically teach cross-linking silk with hyaluronic acid.
	Fratini et al. teach soluble and bio-compatible gels consisting of hyaluronic acid cross-linked with bifunctional L-amino acids.  See abstract.  The gel is used as a substrate for tissue engineering, including the derma and epidermis tissue.  See claim 20.  The bifunctional cross-linking agent is L-lysine.  See claim 3.  The hyaluronic acid is cross-linked in the presence of a carbodiimide activating agent, N-3-dimethylamino-propylethylcarbodiimide hydrochloride (EDC).  See claims 7-8.  The process occurs at a pH between 3 and 6 and a temperature 0 to 25˚C.  See claim 1. The hyaluronic acid is in sodium salt form.  See Examples.  The physico-chemical characterization showed a cross-linking degree of 10%.  See Examples.  Preferably the hyaluronic acid has a molecular weight between 200,000 to 2500000. The solid product can be dissolved in water or in physiologic solution in various concentrations in order to obtain viscous transparent gels.  See page 4.  
	Altman et al. teach methods for conjugating biological and synthetic molecules to fibroins as hydrogels used in tissue space fillers.  See abstract.  In one embodiment, hyaluronic acid is conjugated to silk fibroin.  See paragraphs [0213 and 0220]. Silk fibroin solution was generated with LiBr and water prior to gel formation.  See Example 2 and Example 3.  Cross-linking reagents include carbodiimides and N-hydroxysuccinimidyl compounds.  See paragraphs [0200-0203]. Altman et al. teach a process for forming a single silkworm fiber.  See paragraph [0004].  Contaminants can be removed resulting in substantially sericin free fibroin.  See paragraph [005].  
	Xie et al. teach medical soft tissue fillers comprising hyaluronic silk fibroin as a gel material.  See paragraph [0002].  The hyaluronic silk fibroin material is cross-linked. See Example 1. The composition provides for good biocompatibility, good water absorption, and low degradation rate.  See paragraph [0013].  The composite gel comprises one part silk fibroin to 1 to 50 parts sodium hyaluronate.  See paragraph [0015].  Example 1 results in 35 g of silk fibroin hyaluronic acid composite gel.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Murphy et al. and Fratini et al. to cross-link silk fibroin with hyaluronic acid by activating hyaluronic acid using a carbodiimide coupling agent and cross-linking the activated hyaluronic acid using a lysine cross-linker because both Murphy et al. and Fratini et al. teach efficient cross-linking methods of silk fibroin and hyaluronic acid, respectively.  One would have been motivated to combine the teachings because Xie et al. specifically teach that a cross-linked gel of the two components results in a dermal filler with good compatibility and water absorption with decreased degradation.  There would be a reasonable expectation of success because Altman et al. teach similar methodologies of cross-linking silk fibroin as Murphy et al. wherein the silk may be cross-linked with hyaluronic acid. In addition, it is well within the purview of the skilled artisan to substitute one amine crosslinking agent for another to yield predictable results. It would have been well within the purview of the skilled artisan to use a saline carrier to more effectively administer the cross-linked composition and to modify the amounts of gel and carrier to achieve the desired therapeutic effect. 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,154,951. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,154,951 is directed to a method of making an injectable composition comprising hyaluronic acid cross-linked to silk using a multiamine crosslinker, which results in the product claimed in the instant application.  Thus the two are not patentably distinct. 

7.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,758,470. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,758,470 is directed to an injectable composition comprising hyaluronic acid cross-linked to silk using a multiamine crosslinker.  The only difference lies in the fact that claim 1 of U.S. Patent No. 10,758,470 further describes the multi-amine crosslinker.   However, the types of crosslinkers are provided in the dependent claims of the instant application.  Thus the two are not patentably distinct. 

Correspondence
8.	No claims are allowed at this time.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615